           Case 1:21-cr-00053-CJN Document 13-1 Filed 03/29/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                       :
                                               :      CRIMINAL NO. 21-CR-53 (CJN)
                 v.                            :
                                               :
EDWARD JACOB LANG,                             :
                                               :
                        Defendant.             :


                                              ORDER

          Upon consideration of the United States’ motion to disclose items protected by Federal

Rule of Criminal Procedure 6(e) and sealed materials, it is hereby

          ORDERED, that the motion is GRANTED, and it is further

          ORDERED, that the United States may provide in discovery materials protected by

Federal Rule of Criminal Procedure 6(e), and it is further

          ORDERED, that the United States may provide in discovery sealed materials, and it is

further

          ORDERED, that this Order also applies to the disclosure of the materials described above

to any co-defendants who may later be joined.




Date:                                          ___________________________________
                                               U.S. DISTRICT JUDGE CARL J. NICHOLS
